LANDRY, Judge.
The issues involved in this case are identical with those in Ortlieb Press, Inc. v. Mouton, Collector of Revenue, rendered this day and reported in La.App., 268 So.2d 85.
For the reasons stated in Ortlieb, above, the judgment of the trial court sustaining defendant’s exception of no right and no cause of action, and dismissing appellant’s suit, is reversed and set aside, and this matter remanded to the trial court for further proceedings; all costs of this appeal shall be paid by defendant-appellee to the extent permitted by law.
Reversed and remanded.